DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 16, 18-24, 29 and 31-35 are pending in this application and were examined on their merits.

The rejection of Claims 16, 18-24, 29 and 31-35 under 35 U.S.C. § 103 as
being unpatentable over Tobey et al. (US 2014/0273123 A1), of record, in view of
Simpson et al. (US 9,624,512 B2) and Baez et al. (2011), has been withdrawn due to the Applicant’s amendments to the claims filed 05/09/2022.  Support for the newly added amendment may be found in the Specification as published at Pg. 2, Paragraph [0019].

Response to Arguments

Applicant’s arguments, see Remarks, filed 05/09/2022, with respect to the above rejection(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Forster et al. (US 2009/0275787 A1).  The Applicant’s arguments will be addressed in so far as they still apply to the art of record.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16, 18-24, 29 and 31-35 are newly rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 16 and 29 now recite, “adjusting the concentration of acetate by adding a higher or lower concentration of acetate into the medium”.  There are three concentrations of acetate in medium in the instant claims:  the initial concentration, the measured concentration and the maintained concentration.  It is unclear which concentration is being adjusted relevant to which other concentration and by how much.

The term “higher or lower concentration of acetate” in Claims 16 and 29 is a relative term which renders the claim indefinite. The term is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

The term does not indicate by how much the acetate is adjusted relevant to which concentration, such that the metes and bounds of the claims are not readily envisaged.  Claims 18-24 and 31-35 are rejected as being dependent upon Claims 16 and 29.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 18-24, 29 and 31-35 are newly rejected under 35 U.S.C. § 103 as
being unpatentable over Tobey et al. (US 2014/0273123 A1), in view of
Simpson et al. (US 9,624,512 B2) and Baez et al. (2011), all of record.

Tobey et al. teaches a method of producing alcohol (propanol)/acid (propionate), comprising contacting in a single reaction vessel (Figs. 1 and 4) comprising at least one (thus reading on a single species of) propionogen (C3) with carbon dioxide and an aqueous medium comprising ethanol and acetate ((Pg. 10, Claim 1 and Fig. 1 and Pg. 7, Paragraph [0065] and Pg. 8, Paragraph [0079);
wherein concentrations between 1-10 g/L of ethanol, acetate or combinations thereof are fed to the media continuously (thus overlapping the claimed acetate concentration ranges) (Pg. 7, Paragraph [0065]);
wherein the ethanol and acetate are produced exogenously (Pg. 10, Claim 1);
and wherein the propionogen is Clostridium neopropionicum (Pg. 10, Claim 7).

Tobey et al. does not teach a method wherein the acetate concentration in the aqueous medium is measured during the time of contact, as required by independent Claims 16 and 29.

Simpson et al. teaches a bacterial fermentation process for the production of alcohol and/or acid (Abstract), wherein the amount of substrate consumed can be monitored continuously or at discrete time points as desired, using any means known in the art, such as gas chromatography, mass spectroscopy, GC/MS and inline sensors (Column 18, Lines 65-67 and Column 19, Lines 1-12) and; 
wherein the reaction conditions, such as substrate supply can be adjusted to attain and/or maintain desirable conditions for fermentation (Column 19, Lines 48-59).

Baez et al. teaches a bacterial alcohol fermentation process wherein the substrate (acetate) concentration was determined/measured by HPLC (Pg. 1683, Column 2, Lines 14-16).


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Tobey et al. of producing alcohol (propanol)/acid (propionate) in a fermentation reaction requiring acetate as a substrate, with the teachings of Simpson et al. and Baez et al. whom taught the measurement of substrate (acetate) in a fermentation process for producing alcohol and/or acid, because this is no more than the application of a known technique (measurement of substrate used in a bacterial fermentation process for alcohol and/or acid) to a known method (bacterial fermentation process for alcohol and/or acid) ready for improvement to yield predictable results (substrate amount used in fermentation
process monitored).  Those of ordinary skill in the art would have been motivated to make this modification in order to assess how much acetate substrate was used in the fermentation process so that concentration adjustments could be made to attain and/or maintain desirable conditions for fermentation.  There would have been a reasonable expectation of success in making this modification because all of the references are reasonably drawn to the same field of endeavor, that is, bacteria fermentation processes to produce alcohol and/or acid products.






With regard to the limitations of independent Claims 16 and 29, drawn to the initial concentration of acetate in the aqueous medium of at least 1g/L and the maintained acetate concentration in the aqueous medium of 1g/L to 10g/L, it would be inherent in the method of Tobey et al. that the amount of acetate in the aqueous medium delivered to the propionogen would initially be and also maintained at a concentration of 1 g/L because the prior art teaches that acetate is continuously (thus initially and throughout) fed into an aqueous medium which initially cultures a C3-fixing propionogen wherein the concentration is between 1-10 g/L (thus overlapping all of the claimed concentrations) before contacting with a C1-homoacetogen fermenter.  As evidenced by Figure 1 of Tobey et al., the C1-homoacetogen also produces ethanol and acetate, at least the acetate of which is provided to the propionogen fermenter, which as discussed above, already has a concentration of between 1-10 g/L.

If the method of Tobey et al. does not inherently perform the method of producing propanol and/or propionic acid, wherein the acetate is initially at and maintained at the claimed amounts or ranges as set forth in independent Claims 16 and 29, it would have been obvious to one of ordinary skill in the art before the effective filing date on the instant invention to modify the composition of Tobey et al. of a symbiotic fermentation system wherein propionogens are cultured in a fermenter continuously fed with an aqueous medium containing 1-10 g/L acetate prior to connection to a homoacetogen containing fermenter so that the concentration of the acetate is maintained within the claimed amounts/ranges because the Tobey et al. reference teaches that this is a desirable range of acetate substrate in a fermentation medium for propionogens.  
The Tobey reference further teaches the acetate substrate may be added to the bioreactor to achieve a concentration of acetate in the range of approximately 1 g/L to approximately 10 g/L of fermentation broth, and, in a preferred embodiment the substrate comprising acetate is added in a fed-batch or continuous manner so as to maintain a concentration of acetate in the bioreactor within such a range (Pgs. 5-6, Paragraph [0093]).  This added concentration of acetate would be “higher or lower” than the amount of acetate already in the medium, which is otherwise subject to fluctuation through either production or consumption of acetate during the fermentation.  Those of ordinary skill in the art before the effective filing date on the instant invention would have been motivated to make this modification in order to obtain an effective propionogen composition containing the requisite concentration of necessary substrate to produce the desired products.  There would have been a reasonable expectation of success in making this modification because the reference teaches the desired concentration of acetate to be used in a microbial fermentation to produce alcohol and/or acid, as well as the addition thereof in a fed-batch or continuous manner so as to maintain a concentration of acetate in the bioreactor within such a range.

With regard to Claims 18, 19, 24 and 31, Tobey et al. teaches the propionogen is Clostridium neopropionicum (Pg. 10, Claim 7).



With regard to Claim 23 and 34, Tobey et al. teaches the ethanol and acetate are produced exogenously (Pg. 10, Claim 1).

With regard to the limitations of Claims 20-22, 29, 32, 33 and 35 (drawn to the initial concentration of acetate in the aqueous medium of at least 1g/L and the maintained acetate concentration in the aqueous medium of:  1g/L to 10g/L, between 1g/L to 5 g/L, between 1.5 g/L to 7 g/L, about 2 g/L, it would be inherent in the method of Tobey et al. that the amount of acetate in the aqueous medium delivered to the propionogen would initially be and also maintained at a concentration of 1 g/L because the prior art teaches that acetate is continuously (thus initially and throughout) fed into an aqueous medium which initially cultures a C3-fixing propionogen wherein the concentration is between 1-10 g/L (thus overlapping all of the claimed concentrations) before contacting with a C1-homoacetogen fermenter.  As evidenced by Figure 1 of Tobey et al., the C1-homoacetogen also produces ethanol and acetate, at least the acetate of which is provided to the propionogen fermenter, which as discussed above already has a concentration of between 1-10 g/L.






With regard to the limitation of Claim 29, (drawn to the effect of increasing the proportion of ethanol converted to propanol and/or propionic acid based on the maintenance of the concentration of acetate in the aqueous medium of 1 g/L), it would be inherent in the method of Tobey et al. that the amount of acetate in the aqueous medium would initially be, as well as maintained at, a concentration of 1-10 g/L (therefore increasing the proportion of ethanol converted to propanol and/or propionic acid by the propionogen) because the prior art teaches that acetate is continuously fed into an aqueous medium which cultures a C3-fixing propionogen wherein the concentration is between 1-10 g/L before connection with a C1 fixing homoacetogen fermenter.  Therefore, if the initial concentration in the C3 -propionogen aqueous medium is between 1-10 g/L before connection with the homoacetogen aqueous medium, the acetate concentration would remain at 1-10 g/L as claimed and the effect of increasing the proportion of ethanol converted to propanol and/or propionic acid by the propionogen would be inherent in the method of the prior art as the claimed method performs the same method steps using the same components as claimed and would be expected to have the same properties and characteristics.

Response to Arguments

Applicant's arguments filed 05/09/2022 have been fully considered but they are not persuasive. 

The Applicant argues that the Examiner’s citation of Examples 4, 5 and 6 of the instant Specification involve reactions where there is no acetate present at the start of the reaction and no exogenous acetate added to the reaction system.  Therefore, the reported acetate levels were produced by the bacteria during the reaction.  Applicant concludes that the acetate levels were thus not at a concentration of at least 1 g/L at the start of the method, nor maintained at a concentration of 1 g/L to 10 g/L during the method as claimed (Remarks, Pg. 7, Lines 1-9).

This is not found to be persuasive for the following reasons, as discussed in the prior action and in the new rejections above, the Tobey et al. reference either inherently performs the claimed method while at the initial and maintained acetate concentrations or in alternatively in view of the teachings of Tobey et al. of the continuous addition of acetate substrate to the fermentation to maintain the concentration within a desired range and sound, logical reasoning makes obvious the claimed determination of acetate substrate in the reaction medium as well as the adjustment thereof to maintain the concentration within a desired range.  The specification examples cited by Applicant are directed to different methods and do not require an initial concentration of acetate of at least 1 g/L as presently claimed.  

The Applicant argues that the claims require an acetate concentration of 1-10 g/L and if one were to start with 1-10g/L and the reaction naturally increases the concentration of acetate in the reaction, this may result in levels outside the upper limit of the required range.  
The Applicant cites Example 7 wherein no or low acetate levels result in poor yield and selectivity and the only way to ensure acetate levels remain within the claimed range is to measure during time of contact and adjust the concentration by adding more or less acetate into the medium (Remarks, Pg. 7, Lines 10-20).

This is not found to be persuasive for the following reasons, as discussed above, Tobey et al. either inherently performs the claimed method while at the initial and maintained acetate concentrations or in alternatively in view of the teachings of Tobey et al. of the continuous addition of acetate substrate to the fermentation to maintain the concentration within a desired range of 1-10 g/L and sound, logical reasoning makes obvious the claimed determination of acetate substrate in the reaction medium as well as the adjustment thereof to maintain the concentration within the desired range.  Applicant’s argument that if the reaction naturally produces acetate then this may result in levels outside the upper limit of the claimed range is not persuasive because it fails to explain why the continuous providing of 1-10 g/L acetate will not maintain acetate levels within this range.  Applicant’s remarks do not specifically explain how acetate concentration can exceed the claimed range when Tobey et al. teaches continuously providing 1-10 g/L acetate.  If the acetate levels in the medium were to trend lower or higher through production or consumption, then continuously providing 1-10 g/L acetate will either boost or dilute the acetate concentration to maintain within this range.



The Applicant argues that there is no suggestion in Tobey et al. that acetate levels should be measured and adjusted during the process and this is not inherent in the process.  Applicant asserts that Tobey et al. does not recognize the advantage in adjusting acetate levels or recognize the result-effective relationship between maintaining an acetate concentration of 1-10 g/L in the medium and the selective production of propionate and/or propanol) (Remarks, Pg. 7, Lines 21-26 and Pg. 8, Lines 1-3).

This is not found to be persuasive for the following reasons, while Tobey et al. may not teach or suggest that acetate levels should be measured and adjusted during the process, these limitations were made obvious in view of the combined teachings of the cited prior art, as discussed above.  In response to Applicant's argument that Tobey et al. does not recognize the advantage in adjusting acetate levels or recognize the result-effective relationship between maintaining an acetate concentration of 1-10 g/L in the medium and the selective production of propionate and/or propanol), the fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).



The Applicant argues that Simpson and Baez are drawn to general methods used to measure substrate concentration, such as acetate, in a fermentation medium.  Applicant asserts that neither reference disclose the effect of measuring and maintaining the concentration of acetate throughout a process or recognize any relationship between specific acetate levels and product selectivity and do not remedy the alleged deficiencies of Tobey et al. (Remarks, Pg. 8, Lines 4-12).

This is not found to be persuasive for the following reasons, as discussed above, Simpson et al. was cited for its teaching of a bacterial fermentation process for the production of alcohol and/or acid (Abstract), wherein the amount of substrate consumed can be monitored/measured continuously (therefore throughout a process) or at discrete time points as desired, using any means known in the art, such as gas chromatography, mass spectroscopy, GC/MS and inline sensors (Column 18, Lines 65-67 and Column 19, Lines 1-12) and; wherein the reaction conditions, such as substrate supply can be adjusted to attain and/or maintain desirable conditions for fermentation (Column 19, Lines 48-59).  Baez et al. was cited for its teaching of a bacterial alcohol fermentation process wherein the substrate (acetate) concentration was determined/measured by HPLC (Pg. 1683, Column 2, Lines 14-16). 




 In response to Applicant's argument that Simpson and Baez do not recognize the advantage of the result-effective relationship between maintaining an acetate concentration of 1-10 g/L in the medium and the selective production of propionate and/or propanol), the fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  The Examiner notes that a recognition by the prior art of an advantage recognized by the Applicant is not required for a finding of obviousness.  Therefore, the Examiner maintains that the teachings of the combined prior art would render obvious the claimed invention for reasons of record set forth in the new rejections above.

Conclusion

No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348. The Examiner can normally be reached Monday-Friday 12pm-8pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C MARTIN/Examiner, Art Unit 1653                                                                                                                                                                                                        05/12/2022

/NEIL P HAMMELL/Primary Examiner, Art Unit 1636